Title: From John Adams to Robert Stockton, 23 September 1821
From: Adams, John
To: Stockton, Robert



Dear Sir
Montezillo 23d September 1821

Had I known that you were of the family of Stocktons of New Jersey I should have waited for a letter from your Father to have solicited your acquaintance and friendship—For more than five and forty years I have esteemed the various branches of your family among my most respectable and valuable friends. For your Grandfather I had a great veneration. And for your Father a cordial esteem—and without flattery I hear so good accounts of your own merit that I should have earnestly wished a visit from you had your name and connections been wholly unknown to me, I beg of you if it be consistent with the naval service and your duty, to procure a furlow to pass a few days with me at Quincy or if that is not possible to take dinner with me, or a bed for a night, that I may have an opportunity of introducing you to my family and in paying all possible respects in my power to you and yours—
I am Sir with great regard your sincere friend / and most obedient / humble Servant
John Adams